PER CURIAM:
Los esposos don Armando Rivera Pabón y doña Rosa María Quiles fijaron su domicilio en la Avenida Ponce de León #27 del barrio Amelia de Guaynabo, allá para el primero de julio de 1961. La vivienda estaba servida de energía eléctrica por la recurrente en virtud de un con-trato suscrito por el anterior inquilino don Santiago Figueroa. En agosto de 1961 la recurrente suspendió dicho servi-cio por íalta de pago. El 25 de agosto del mismo año, el in-quilino Sr. Rivera Pabón pagó a la recurrente la cantidad adeudada más $1.00 por concepto de reinstalación del servi-cio. No fue hasta el día 22 de septiembre de 1961 que la recu-rrente suministró nuevamente energía eléctrica a la resi-dencia del Sr. Rivera Pabón. Por su negligencia en demorar el cumplimiento de su obligación de suministrar energía eléctrica, el Tribunal de instancia condenó a la recurrente a pagar a los esposos demandantes, en concepto de daños y perjuicios la suma de $1,000 más las costas.
Sostiene la recurrente que dicho tribunal erró 1) al resolver que la recurrente se obligó a reinstalarle el servicio eléctrico a los demandantes, 2) al declarar sin lugar la moción de desestimación de la demanda, y 3) al concluir que no fue hasta el 21 de octubre de 1961 que dicho servicio quedó reins-talado.
Los dos primeros señalamientos están predicados en que los esposos demandantes no tenían contratos firmados con la recurrente para el suministro de energía eléctrica en su residencia ya que el contrato figuraba a nombre del anterior inquilino Figueroa, y que por tanto no existían nexos contractuales entre las partes, ni venía ella obligada a reinstalarle tal servicio. Resulta de la prueba que en el caso de *77los esposos demandantes la recurrente hizo una excepción a su política general de suministrar energía eléctrica solamente a las personas que firman un contrato para ello pues al acep-tar el pago de la deuda contraída por Figueroa les cobró por la reinstalación del servicio. La conclusión del Tribunal de instancia al efecto de que la recurrente se obligó a reinsta-larle el servicio de energía eléctrica a los demandantes in-mediatamente después que cobró el cargo para ello, o sea, en 25 de agosto de 1961, está sostenida por la prueba. Tampoco resulta justificación para la demora en la reinstala-ción de dicho servicio, por lo que no es errónea, la sentencia que condena a la recurrente a pagar los daños sufridos por los demandantes como consecuencia de su morosidad en el cumplimiento de su obligación.
El tribunal sentenciador concluyó erróneamente que no fue hasta el 21 de octubre de 1961 que la recurrente reinstaló el servicio de energía eléctrica a los demandantes cuando la prueba lo que demuestra es que dicho servicio fue reinstalado el 22 de septiembre del mismo año. Si consideramos que el tribunal a quo concedió a los demandantes $1,000 por los sufrimientos o angustias mentales como únicos daños probados ya que se equivocó al determinar el período de tiempo durante el cual los demandantes sufrieron tales angustias mentales, la indemnización debe ser reducida a $500 y así modificada la sentencia, será confirmada.